Exhibit 10.38

 

QCR HOLDINGS, INC.

EXECUTIVE DEFERRED COMPENSATION PLAN

{EFFECTIVE OCTOBER 23, 2008)

PARTICIPATION AGREEMENT

THIS PARTICIPATION AGREEMENT  (the  "Participation  Agreement")  is  entered
into as of this 16th day of December, 2016 by and between Quad City Bank
and  Trust Company (the "Employer") and John H. Anderson, an executive of the
Employer (the "Participant").

RECITALS:

WHEREAS, QCR Holdings, Inc. ("QCR") has adopted the QCR Holdings Executive
Deferred Compensation Plan (Effective October 23, 2008) (the "Plan"), the
Employer provides for participation in such Plan and the Administrator has
determined that the Participant is eligible to participate in the Plan on the
terms and conditions set forth in this Participation Agreement and the Plan.

NOW, THEREFORE, in consideration of the foregoing and the agreements and
covenants set forth herein, the parties agree as follows:

1.        Definitions. Except as otherwise specifically provided herein, or
unless the context otherwise requires, the terms used in this Participation
Agreement shall have the same meanings as set forth in the Plan.

2.         Incorporation of Plan. The Plan, a copy of which is attached hereto
as Exhibit A, is hereby incorporated into this Participation Agreement as if
fully set forth herein, and the parties hereby agree to be bound by all of the
terms and provisions contained in the Plan. The Participant hereby acknowledges
receipt of a copy of the Plan and, subject to the foregoing, confirms the
Participant's understanding and acceptance of all of the terms and conditions
contained  therein. The Plan and this Participation Agreement supersede and
replace in their entirety any prior agreements relating to such benefits.

3.         Effective Date of Participation. The effective date of the
Participant's participation in the Plan shall be January I, 2004 (the
"Participation Date"), which includes any period Participant participated under
an individual deferred compensation agreement between the Participant and the
Employer which was amended and restated as the Plan.

4.         Maximum Deferral Percentage. For purposes of Section 3.1.2 of the
Plan, the Participant is permitted to elect to defer up to one hundred percent
(100%) of the Participant's Compensation on an annual basis to the Participant's
Deferral Account.

5.         Matching Contribution. For purposes of Section 4.1.2 of the Plan, the
Employer will credit the Participant's Deferral Account with a Matching
Contribution equal to one hundred percent (100%) of the Participant's Deferrals,
but not to exceed$ I 0,000 (ten thousand dollars).





B-1




6.        Interest. For purposes of Section 4.1.4 of the Plan, interest is to be
accrued on the account balances and compounded at an annual rate equal to the
Prime Rate plus one percentage point  as established on the first business day
of the Plan Year.  This interest rate shall have a minimumor floor of four
percent (4%) and shall not exceed eight percent (8%).

7.        Change of Control Benefit - Form of Payment  and Payment Date.  For
purposes of Section 5.3.2 of the Plan, the Participant's benefit due to a Change
of Control shall be paid in a single lump sum within 60 days following the
separation from service on or after a Change of Control, subject to Section 5.6
of the Plan.

8.        Successors.  This Participation Agreement shaJl be binding upon each
of the parties and shall also be binding upon their respective successors and
the Employer's assigns.

9.         Amendments. This Participant Agreement may not be modified or amended
except by a duly executed instrument in writing signed by the Employer and the
Participant consistent with the provisions of Code Section 409A.

{signature page follows}





B-2




IN WITNESS WHEREOF, each of the parties has caused this Participation Agreement
to be executed as of the day first above written.

 

 

 

 

 

PARTICIPANT:

 

QCR HOLDINGS, INC.

 

 

 

 

/s/ John H. Anderson

 

By.

/s/ Shellee Showalter

John H. Anderson

 

 

Shellee Showalter

 

 

 

SVP, QCR Holdings, Inc.

 

B-3

